
	
		II
		111th CONGRESS
		1st Session
		S. 2723
		IN THE SENATE OF THE UNITED STATES
		
			November 3, 2009
			Mr. Brownback (for
			 himself and Mr. Roberts) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide a
		  special depreciation allowance and recovery period for noncommercial aircraft
		  property.
	
	
		1.Special depreciation
			 allowance and recovery period for noncommercial aircraft property
			(a)In
			 generalSection 168 of the Internal Revenue Code of 1986 is
			 amended by adding at the end the following:
				
					(o)Special
				allowance for noncommercial airplanes
						(1)Additional
				allowance
							(A)In
				generalIn the case of any qualified noncommercial aircraft to
				which this subparagraph applies—
								(i)the depreciation
				deduction provided by section 167(a) for the taxable year in which such
				property is placed in service shall include an allowance equal to 50 percent of
				the adjusted basis of the qualified noncommercial aircraft property, and
								(ii)the adjusted
				basis of the qualified noncommercial aircraft property shall be reduced by the
				amount of such deduction before computing the amount otherwise allowable as a
				depreciation deduction under this chapter for such taxable year and any
				subsequent taxable year.
								(B)Application to
				aircraft purchased in 2010 or 2011Subparagraph (A) applies to
				qualified noncommercial aircraft property placed in service after December 31,
				2009, and before January 1, 2012, which is—
								(i)acquired by the
				taxpayer after December 31, 2009, and before January 1, 2012, but only if no
				written binding contract for the acquisition was in effect before January 1,
				2010, or
								(ii)acquired by the
				taxpayer pursuant to a written binding contract which was entered into after
				December 31, 2009, and before January 1, 2012.
								(2)Recovery
				periodFor purposes of this section—
							(A)In
				generalQualified
				noncommercial aircraft to which this subparagraph applies shall be treated as
				3-year property.
							(B)Application to
				aircraft purchased before 2015Subparagraph (A) applies to
				qualified noncommercial aircraft placed in service after the date of the
				enactment of this subsection and before January 1, 2015, which is—
								(i)acquired by the taxpayer after the date of
				the enactment of this subsection and before January 1, 2015, but only if no
				written binding contract for the acquisition was in effect before such date of
				the enactment, or
								(ii)acquired by the
				taxpayer pursuant to a written binding contract which was entered into after
				December 31, 2008, and before January 1, 2015.
								(3)Qualified
				noncommercial aircraft propertyFor purposes of this
				subsection—
							(A)In
				generalThe term qualified noncommercial aircraft
				property means any aircraft—
								(i)which is not used
				in the trade or business of transporting persons or property,
								(ii)to which this
				section applies, and
								(iii)the original use of which commences with
				the taxpayer after—
									(I)December 31, 2009,
				for purposes of paragraph (1), and
									(II)the date of the enactment of this
				subsection for purposes of paragraph (2).
									(B)Exceptions
								(i)Bonus
				depreciation property under subsection
				(k)The term qualified
				noncommercial aircraft property shall not include any property to which
				subsection (k)(1) applies.
								(ii)Alternative
				depreciation propertyThe term qualified noncommercial
				aircraft property shall not include any property to which the
				alternative depreciation system under subsection (g) applies,
				determined—
									(I)without regard to
				paragraph (7) of subsection (g) (relating to election to have system apply),
				and
									(II)after application of section 280F(b)
				(relating to listed property with limited business use).
									(iii)Election
				outIf a taxpayer makes an election under this clause with
				respect to any class of property for any taxable year, this subsection shall
				not apply to all property in such class placed in service during such taxable
				year.
								(C)Special rule for
				self-constructed propertyIn the case of a taxpayer
				manufacturing, constructing, or producing property for the taxpayer’s own use,
				if the taxpayer begins manufacturing, constructing, or producing the
				property—
								(i)after December 31,
				2009, and before January 1, 2012, for purposes of paragraph (1), and
								(ii)after the date of the enactment of this
				subsection and before January 1, 2015, for purposes of paragraph (2),
								the
				requirements of paragraph (1)(B) or (2)(B) (as the case may be) shall be
				treated as met.(D)Deduction
				allowed in computing minimum taxFor purposes of determining
				alternative minimum taxable income under section 55, the deduction under
				subsection (a) for qualified noncommercial aircraft property shall be
				determined under this section without regard to any adjustment under section
				56.
							.
			(b)Effective
			 dateThe amendments made by
			 this section shall apply to property placed in service after the date of the
			 enactment of this Act, in taxable years ending after such date.
			
